                                                                        NORTlfi~i8/~1N~Tc\i 6lfmCAs
                                                                                             0


                     IN THE UNITED STATES DISTRICT COURT                             FILED
                          NORTHERN DISTRICT OF TEXA
                              FORT WORTH DIVISION
                                                                                   NOV112:9]
CARREN STRATFORD, BY NEXT                         §                       CLERK, U.S. DISTRICT COURT
FRIEND JACKSON NYAMWAYA,
                                                                       L~B~y:::==:J2l2ep~ut:Zy====~-~"-~)
                                                  §
                                                  §
              Plaintiff,                          §
                                                  §
vs.                                               §   NO. 4:19-CV-706-A
                                                  §
THYSSENKRUPP ELEVATOR CO.,                        §
ET AL.,                                          §
                                                 §
             Defendants.                         §


                           MEMORANDUM OPINION AND ORDER

      came on for consideration the motion of plaintiff, Carren

Stratford, by next friend Jackson Nyamwaya, to remand. The court,

having considered the motion, the response of defendants,

Thyssenkrupp Elevator Co.               ( "TKE") and Randal J. Mason ("Mason"),

the reply, the record, and applicable authorities, finds that the

motion should be denied.

                                                I.

                                          Background

      On August 6, 2019, plaintiff filed her first amended

petition against defendants in the District Court of Tarrant

County, Texas, 17th Judicial District. Doc.' 11. Plaintiff, who

was seriously injured as the result of an elevator malfunction at

the hospital where she worked, alleged that such malfunction



      'The "Doc.   "reference is to the number of the item on the docket in this action.
occurred due to the negligence of TKE,       the company contracted to

service the elevator, and Mason,       the TKE employee assigned to

inspect and maintain the elevator. Id. at 5-6.

     On September 5, 2019, defendants filed their notice of

removal,   bringing the action before this court. Doc.     1.

Defendants assert that removal was appropriate because the court

had diversity jurisdiction. Id. at 5. The amount in controversy

exceeds $75,000.    Id. at 5-6; Doc. 11 at 2. TKE is a citizen of

Delaware and Georgia, while plaintiff and Mason are citizens of

Texas. Doc. 1 at 6. Defendants argue that Mason's citizenship

does not defeat diversity jurisdiction because he has been

improperly joined because plaintiff failed to plead that Mason

breached an independent duty of care. Id. at 7-8.

                                 II.

                        Grounds of the Motion

     Plaintiff asserts that joinder of Mason is proper because

plaintiff adequately pleaded that Mason breached a duty

independent from TKE's and therefore could be found liable in

state court. Doc.   8 at 12.




                                   2
                                                  III.

                               Applicable Legal Principles

A.          Removal

        Under 28 U.S.C.            §   144l(a), a defendant may remove to federal

court any state court action of which the federal district court

would have original jurisdiction.' "The removing party bears the

burden of showing that federal                     [subject matter]            jurisdiction

exists and that removal was proper."                          Manguno v. Prudential Prop.

&    Cas. Ins. Co., 276 F.3d 720, 723                     (5th Cir. 2002)           (citations

omitted).         "Moreover, because the effect of removal is to deprive

the state court of an action properly before it, removal raises

significant federalism concerns .                             which mandate strict

construction of the removal statute." Carpenter v. Wichita Falls

Indep. Sch. Dist., 44 F.3d 362, 365-66 (5th Cir. 1995). Any

doubts about whether removal jurisdiction is proper must

therefore be resolved against the exercise of federal

jurisdiction. Acuna v. Brown & Root Inc., 200 F.3d 335, 339 (5th

Cir. 2000).




        2
          The removal statute provides, in pertinent part, "[A]ny civil action brought in a State court of
which the district courts of the United States have original jurisdiction, may be removed by the defendant
or the defendants, to the district court of the United States for the district and division embracing the
place where such action is pending." 28 U.S.C. § 144l(a) (emphasis added).

                                                    3
B.     Fraudulent or Improper Joinder

       To determine whether a party was fraudulently or improperly

joined to prevent removal,        "the court must analyze whether (1)

there is actual fraud in pleading jurisdictional facts or (2)           the

plaintiff is unable to establish a cause of action against the

nondiverse defendant."         Campbell v. Stone Ins., Inc., 509 F.3d

665,   669   (5th Cir. 2007)    (citation omitted).   Because defendants

have not alleged actual fraud in the pleadings, the applicable

test for improper joinder is:

       whether the defendant has demonstrated that there is no
       possibility of recovery by the plaintiff against an
       in-state defendant, which stated differently means that
       there is no reasonable basis for the district court to
       predict that the plaintiff might be able to recover
       against an in-state defendant.

Smallwood v. Ill. Cent. R.R., 385 F.3d 568, 573         (5th Cir. 2004).

To answer this question, the court may either:         (1)   conduct a Rule

12 (b) (6) -type analysis of the complaint or (2)     in rare cases and

at the court's discretion,        "pierce the pleadings and conduct a

summary inquiry" if the plaintiff "has stated a claim, but has

misstated or omitted discrete facts that would determine the

propriety of joinder."         Id. at 573-74.

                                      IV.

                                   Analysis

       The court concludes that plaintiff lacks any possibility of

recovery against Mason, and therefore, plaintiff's motion for

                                       4
remand should be denied. Under Texas law, an employee cannot be

found personally liable for breaching a duty owed by his employer

and instead must breach an independent duty. Leitch v. Hornsby,

935 S.W.2d 114, 117 (Tex. 1996); Tri v. J.T.T., 162 S.W.3d 552,

562   (Tex. 2005). Here, Mason did not owe an independent duty.

      The petition demonstrates that Mason's duty did not exist

independently of TKE's. The court identifies only two paragraphs

in the petition regarding Mason's duties, both of which equate

his duties to TKE's. Paragraph 9 explains TKE's obligations to

maintain the elevator, states that Mason was TKE's agent

"primarily responsible for the safety, maintenance and repair" of

the elevator, and concludes that "[TKE] and MASON knew, or should

have known, that members of the public       . would rely on the

performance of these obligations by [TKE] and MASON." Doc. 11 at

3. The relevant part of paragraph 13 states,   "On the occasion in

question, Defendants [TKE]   and its employees or agents, including

MASON, violated their duties to exercise reasonable care in the

performance of its services of providing regular and systematic

testing, examination, adjustment, lubrication, cleaning, repair

and replacement of worn components for elevator #29 at JPS

Hospital." Id. at 5 (quotation omitted). Undifferentiated

allegations like those in the petition are insufficient to

support a finding that an employee owed an independent duty of


                                 5
care. Ruth v. Wal-Mart Stores, Inc., No. 10-cv-641-F, 2010 WL

11619027, at *3    (N.D. Tex. June 24, 2010); Peters v. Corona, No.

3:18-CV-1918-B, 2018 WL 6019809, at *3        (N.D. Tex. Nov. 16, 2018);

Fugitt v. Walmart Stores, Inc., No. 3:15-CV-2145-B, 2015 WL

7352194, at *4    (N.D. Tex. Nov. 19, 2015); Bourne v. Wal-Mart

Stores, Inc.,    582 F. Supp.2d 828, 838     (E.D. Tex. 2008)

       In her brief in support of the motion for remand, plaintiff

argues that Mason assumed an independent duty because he was an

active participant in the events predicating plaintiff's claims.

Doc.   8 at 12-15. To support this assertion, plaintiff cites

Leyendecker & Assocs.,    Inc. v. Wechter,    683 S.W.2d 369 (Tex.

1984), where an employer and employee were found jointly and

severally liable for a libelous letter penned by the employee.

Doc. 8 at 15. However, although an employee may be personally

liable in Texas for his participation in intentional torts

committed within the scope of his employment, he is generally not

liable for his nonfeasance or omission of duty in the course of

his employment. Mayflower Inv. Co. v. Stephens, 345 S.W.2d 786,

795    (Tex. Civ. App. 1960).

       Plaintiff also provided an affidavit of plaintiff's counsel,

Doc. 9 at 2-9, to "amplif[y] and clarif[y]       the allegations in the

First Amended Petition.• Doc. 8 at 21. Although the court may, at

its discretion, consider the factual allegations contained in the


                                   6
affidavit, the affidavit provides no facts to show that Mason had

an independent duty. Smallwood, 385 F.3d at 573-74; Cavallini v.

State Farm Mut. Auto. Ins. Co., 44 F.3d 256, 263            (5th Cir. 1995)

Instead, it lends further support to the notion that Mason "was

an active participant in the acts or omissions which caused

[plaintiff's]     injuries." Doc. 9 at 6. However, as previously

noted, the question is not whether the Mason participated in his

employer's negligence, but rather whether he breached an

independent duty.

     The affidavit also alleges that Mason owed an independent

duty based on the Texas Health and Safety Code's regulation of

contractors who work on elevators, escalators, and related

equipment. Doc. 9 at 7-8. However, plaintiff's petition states

that TKE, and not Mason, contracted with the hospital to service

the elevators, making TKE the sole contractor. Doc. 11 at 3.

Further, the Texas Health and Safety Code explicitly excludes a

contractor's employees from its definition of "contractor." Tex.

Health   &   Safety Code Ann.   §   754. 011.   ("The term does not include

an employee of a contractor              ."). Because Mason was not a

contractor under the Texas Health and Safety Code, he did not owe

an independent duty based on the Code's provisions cited in the

affidavit.




                                        7
                                     v.

                                 Order

     Therefore,

     The court ORDERS that plaintiff's motion to remand be, and

is hereby, denied.

     The court further ORDERS that plaintiff's claims and causes

of action against Mason be, and are hereby, dismissed without

prejudice.

     The court determines that there is no just reason for delay

in, and hereby directs, entry of final judgment as to the

dismissal of plaintiff's claims and causes of action against

Mason.

     SIGNED November 21, 2019.




                                 J
                             / n i t e d States




                         l




                                     8
